Exhibit 10.1

TENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Tenth Amendment to Loan and Security Agreement (this “Tenth Amendment”)
made and entered into as of the 13th day of April, 2007, is by and among LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (“LENDER”), having its
principal place of business at 135 South LaSalle Street, Chicago, Illinois
60603-4105, and VITA FOOD PRODUCTS, INC., a Nevada corporation, with its chief
executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Vita Food”), VIRGINIA HONEY COMPANY, INC., a Virginia corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Virginia Honey”), THE HALIFAX GROUP, INC., a Georgia corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois 60612
(“Halifax”), and VITA SPECIALTY FOODS, INC., a Delaware corporation, with its
chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612  (“Specialty Foods”) (Vita Food, Virginia Honey, Halifax and Specialty
Foods are individually a “Borrower” and collectively the “Borrowers”).

W I T N E S S E T H:

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, as amended by that certain First Amendment to Loan and Security
Agreement dated as of November 5, 2004, that certain Second Amendment to Loan
and Security Agreement dated as of December 21, 2004, that certain Third
Amendment to Loan and Security Agreement dated as of January 31, 2005, that
certain Fourth Amendment to Loan and Security Agreement dated as of April 4,
2005, that certain Fifth Amendment to Loan and Security Agreement dated as of 
June 30, 2005, that certain Sixth Amendment to Loan and Security Agreement dated
as of August 4, 2005, that certain Seventh Amendment to Loan and Security
Agreement dated as of August 30, 2005, that certain Eighth Amendment to Loan and
Security Agreement dated as of March 24, 2006, and that certain Ninth Amendment
to Loan and Security Agreement dated as of March 30, 2007, each by and among
Lender and Borrowers (collectively the “Loan Agreement”), and (b) the other
documents, agreements and instruments referenced in the Loan Agreement or
executed and delivered pursuant thereto;

WHEREAS, Borrowers have requested, among other things, that Lender (i) provide a
new term loan in the original principal amount of $1,000,000, and (ii) modify
certain financial covenants (collectively the “Additional Financial
Accommodations”); and

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this Tenth
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this Tenth
Amendment.


--------------------------------------------------------------------------------


I.              Definitions.

A.            Use of Defined Terms.  Except as expressly set forth in this Tenth
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are used herein as defined in the Loan Agreement.

B.            Amended Definitions.  Effective as of the date of this Tenth
Amendment, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Liabilities” and “Loan or Loans” and substituting therefor the
following, respectively:

“Liabilities”:  shall mean any and all obligations, liabilities, indebtedness,
fees, costs and expenses, now or hereafter owed or owing by Borrowers or any
Borrower to Lender, or to any parent, affiliate or subsidiary of Lender, of any
and every kind and nature, including, but not limited to, all principal,
interest, debts, claims and indebtedness of any and every kind and nature,
howsoever created, arising or evidenced, whether primary or secondary, direct or
indirect, absolute or contingent, insured or uninsured, liquidated or
unliquidated, or otherwise, and whether arising or existing under written or
oral agreement or by operation of law, together with all costs, fees and
expenses of Lender arising hereunder, including, but not limited to, (1) the
indebtedness evidenced by the Revolving Note, Term Note A, Term Note B and Term
Note C, (2) reasonable attorneys’ and paralegals’ fees or charges relating to
the preparation of this Loan Agreement and the Other Agreements and the
enforcement of Lender’s rights and remedies pursuant to this Loan Agreement and
the Other Agreements, and (3) all liabilities and obligations arising under or
in connection with Rate Hedging Transactions.

“Loan or Loans”: shall mean, individually and collectively, the Revolving Loan,
Term Loan A, Term Loan B, Term Loan C and any other loans provided by Lender to
the Borrowers from time to time.

C.            New Definitions.  Effective as of the date of this Tenth
Amendment, Section 1.1 of the Loan Agreement is hereby amended by adding the
following new definitions thereto in the appropriate alphabetical order:

“Term Loan C”: shall have the meaning set forth in Section 2.1(D) below.

“Term Note C”: shall mean that certain Term Note C dated as of April __, 2007,
executed and delivered by Borrowers to Lender in the original principal amount
of $1,000,000.00, as amended, renewed, restated or replaced from time to time.

II.            Amendments to Loan Agreement.  Effective as of the date of this
Tenth Amendment, the Loan Agreement is hereby amended as follows:

A.            Term Loan C.  A new subsection 2.1(D) is hereby added to the Loan
Agreement as follows:

2


--------------------------------------------------------------------------------


“(D)        Term Loan C.  Provided that an Unmatured Event of Default or Event
of Default does not then exist and all of the conditions precedent in Section 10
of this Loan Agreement have been satisfied, Lender shall loan to Borrower the
principal amount of One Million and no/100 Dollars ($1,000,000.00), which loan
shall be evidenced by and repaid in accordance with Term Note C (“Term Loan
C”).”

B.            Interest Rates.  Sections 2.2(C) and (D) of the Loan Agreement are
hereby amended by deleting Sections 2.2(C) and (D) of the Loan Agreement in
their entirety and substituting therefor the following Sections 2.2(C), (D), and
(E), respectively:

“(C)         Term Loan C.  Borrowers hereby jointly and severally promise to pay
interest on the unpaid principal amount of Term Loan C as provided in Section
3.1 below at the floating per annum rate of interest equal to the Prime Rate
plus two percent (2%) per annum for the period commencing on the date such Loan
is disbursed until the date such Loan is paid in full. Notwithstanding the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the unpaid principal amount of Term Loan C shall, at Lender’s option,
bear interest at the Default Rate.

(D)          Unused Line of Credit Fee.  Borrowers shall pay to Lender an unused
line of credit fee equal to the daily rate equivalent of one-quarter of one
percent per annum (1/4%) of the difference between the Maximum Revolving Loan
and the average daily balance of the sum of the Revolving Loan and the Letter of
Credit Obligations for each calendar quarter or part thereof, which fee shall be
fully earned by Lender and payable quarterly in arrears on the fifth (5th)
Business Day of each calendar quarter.  Said fee shall be calculated on the
basis of a 360-day year.

(E)           Letter of Credit Fees.  Prior to the issuance of each standby
Letter of Credit and on each annual anniversary of the issuance thereof,
Borrowers shall pay to Lender, a fee computed on a daily basis equal to the
amount of such Letter of Credit multiplied by one hundred fifty (150) basis
points per annum.  Prior to the issuance of each documentary Letter of Credit,
Borrowers shall remit to Lender a Letter of Credit fee at the rate quoted by
Lender to Borrowers at the time of issuance.  In addition, Borrowers shall pay
to and/or reimburse Lender for any costs, fees and expenses incurred by Lender
in connection with the application for, issuance of or amendment to any Letter
of Credit upon Lender’s demand therefor and any amounts not so paid shall bear
interest at the Default Rate until paid.”

C.            Payments.  Section 3.1(A) of the Loan Agreement is hereby amended
by deleting Section 3.1(A) of the Loan Agreement in its entirety and
substituting therefor the following:

“(A)        Scheduled Payments.  Except as otherwise provided in this Loan
Agreement or the Other Agreements, that portion of the Liabilities consisting
of: (1) the principal portion of the Revolving Loan shall be payable in full by
Borrowers to Lender on or before the Revolving Loan Termination Date;
(2) interest on the Revolving Loan shall be payable by Borrowers to Lender in
arrears on the last Business Day of each month, as debited by Lender;
(3) principal on Term Loan A, Term Loan B and Term Loan C shall be payable by
Borrowers to Lender as set forth in Section 2 above and in Term Note A, Term
Note B and Term Note C, respectively; (4) interest on Term Loan A, Term Loan B
and Term Loan C shall be payable by Borrowers to Lender in arrears on the last
Business Day of each month

3


--------------------------------------------------------------------------------


as debited by Lender; (5) all costs, fees and expenses payable pursuant to this
Loan Agreement and the Other Agreements shall be payable by Borrowers to Lender,
or to such other Persons designated by Lender, on demand; and (6) the balance of
the Liabilities, if any, shall be payable by Borrowers to Lender on demand.  All
such payments to Lender shall be payable at Lender’s principal office in
Chicago, Illinois, or at such other place or places as Lender may designate in
writing to Borrowers.  All such payments to Persons other than Lender shall be
payable at such place or places as Lender may designate in writing to
Borrowers.  All such payments made to Lender shall be paid by Borrowers without
offset or other reduction.”

D.            Notes.  Section 3.3 of the Loan Agreement is hereby amended by
deleting Section 3.3 in its entirety and substituting therefor the following:

“3.3         Notes.  Loans made by Lender to Borrowers pursuant to this Loan
Agreement may or may not, at Lender’s discretion, be evidenced by notes or other
instruments issued or executed and delivered by Borrowers to Lender, including,
but not limited to, the Revolving Note, Term Note A, Term Note B and Term Note
C.  Where such Loans are not so evidenced, such Loans shall be evidenced by
entries upon the ledgers, books, records or computer records of Lender
maintained for that purpose.  Lender’s failure to record any portion of the
Liabilities on such books and records shall not limit or otherwise affect the
obligations and liabilities of Borrowers to repay the Liabilities due and owing
to Lender pursuant to this Loan Agreement and the Other Agreements.”

E.             Financial Covenants.  Section 9.4 of the Loan Agreement is hereby
amended by deleting Section 9.4 of the Loan Agreement in its entirety and
substituting therefor the following:

“9.4                Financial Covenants.  During the term of this Loan
Agreement, and thereafter for so long as there are any outstanding Liabilities
owed to Lender, Borrowers covenant that they shall:

(A)  Cash Flow Coverage Ratio.  Not permit Borrowers’ Cash Flow Coverage Ratio,
calculated on a year to date basis, to be less than: (i) .40 to 1.00 as of June
30, 2007, (ii) .20 to 1.00 as of September 30, 2007, or (iii) .30 to 1.00 as of
December 31, 2007, or as of the last day of any calendar quarter thereafter. 
The Cash Flow Coverage Ratio will not be tested as of March 31, 2007.

(B)   Minimum EBITDA.  Borrowers shall maintain EBITDA of not less than: (i) One
Million Four Hundred Fifty Thousand and no/100 Dollars ($1,450,000.00) for the
six (6) month period ending June 30, 2007, (ii) Two Million One Hundred
Thirty-Five Thousand and no/100 Dollars ($2,135,000.00) for the nine-month
period ending  September 30, 2007, and (iii) Three Million One Hundred Twenty
Thousand and no/100 Dollars ($3,120,000.00) as of December 31, 2007 and as of
the last day of each calendar quarter thereafter, calculated on a trailing
twelve (12) month basis.  The Minimum EBITDA covenant will not be tested as of
March 31, 2007.”

III.           Conditions Precedent. Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following

4


--------------------------------------------------------------------------------


covenants prior to or contemporaneously with the execution of this Tenth
Amendment:

A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

(i)                                     an original Term Note C of even date
herewith executed by the Borrowers to Lender;

(ii)                                  an original Company General Certificate of
even date herewith executed by the Secretary of each Borrower to Lender;

(iii)                             an original Second Amendment to Mortgage
Documents of even date herewith by and between Vita Foods and Lender; and

(iv)                              such other agreements, documents and
instruments as Lender may reasonably request;

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this Tenth Amendment, or the Other Agreements;

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

IV.           Conflict.  If, and to the extent, the terms and provisions of this
Tenth Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this Tenth Amendment shall govern and
control; provided, however, to the extent the terms and provisions of this Tenth
Amendment do not contradict or conflict with the terms and provisions of the
Loan Agreement, the Loan Agreement, as amended by this Tenth Amendment, shall
remain in and have its intended full force and effect, and Lender and Borrowers
hereby affirm, confirm and ratify the same.

V.            Severability.  Wherever possible, each provision of this Tenth
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this Tenth Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this Tenth Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

5


--------------------------------------------------------------------------------


VI.           Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

VII.          Fees, Costs and Expenses.

(A)          Contemporaneously herewith, Borrowers shall pay to Lender a
fully-earned, non-refundable commitment fee for Term Loan C in the amount of
$20,000.00.

(B)           Borrowers agree to pay, upon demand, all fees, costs and expenses
of Lender, including, but not limited to, reasonable attorneys’ fees, in
connection with the preparation, execution, delivery and administration of this
Tenth Amendment and the other agreements, documents and instruments executed and
delivered in connection herewith or pursuant hereto.

VIII.        Choice of Law.  This Tenth Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

IX.           Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

X.            Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY.

[signature page follows]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Lender and Borrowers have caused this Tenth Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

LASALLE BANK NATIONAL ASSOCIATION,

VITA FOOD PRODUCTS, INC.,

a national banking association

a Nevada corporation

 

 

 

 

By:

/s/ Steven Buford

 

By:

/s/ Clifford Bolen

Name:

Steven Buford

 

Name:

Clifford K. Bolen

Title:

Vice President

 

Title:

President

 

 

 

 

 

 

 

 

 

 

VIRGINIA HONEY COMPANY, INC.,

 

 

a Virginia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford K. Bolen

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford K. Bolen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

VITA SPECIALTY FOODS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford K. Bolen

 

 

Title:

Chief Executive Officer

 

7


--------------------------------------------------------------------------------